—In a matrimonial action in which the plaintiff wife was granted a divorce, she appeals from an order of the Supreme Court, Suffolk County, entered July 12, 1978, which, inter alia, (1) granted defendant’s motion to permanently prohibit plaintiff from bringing "any further frivolous proceedings” against defendant for alleged claims dating from the date of the divorce judgment, and (2) awarded defendant costs in the sum of $20. Order modified, on the law, by deleting the first and third decretal paragraphs thereof and substituting therefor a provision denying the defendant’s motion. As so modified, order affirmed, without costs or disbursements. Since no one is entitled to bring "frivolous proceedings” an order that purports to preclude such proceedings is superfluous. From another perspective, an order that enjoins recourse to the courts is entirely too broad, even in the circumstances pertaining here. Lazer, J. P., Rabin, Gulotta and Cohalan, JJ., concur.